In an action for personal injuries the first count of the declaration alleged that on December 31, 1933, *Page 837 
"and for sometime prior thereto and also subsequently thereto, the defendant was the owner of the premises known as the New Deauville Casino and Hotel in Miami Beach, Dade County, Florida, and as such owner operated the buildings and premises as a club, casino and hotel for public patronage, and in the operation of said property the defendant had in his employ divers and sundry agents, assistants and servants, and on the date aforesaid plaintiff at defendant's request called at the office of said premises so owned, operated and maintained by defendant, for the purpose of interviewing the defendant concerning a business matter in which both plaintiff and defendant were interested, and upon arriving at said office and failing to find defendant, plaintiff went to the room known as the Deauville Room where plaintiff was told by an employee of defendant that he would be found; that after entering said Deauville room and while standing just inside the entrance thereof, waiting for the defendant to arrive, and without any warning of danger from the defendant or any of his agents, servants or employees, plaintiff was suddenly struck with great force and violence upon his head, neck and back by the body of a man, who was in the employ as an agent and servant of defendant and acting within the line and scope of his employment, and who had negligently and carelessly placed his weight upon the thin wallboard ceiling of said room and had crashed through said ceiling which was about twenty-five (25) feet immediately above plaintiff, knocking plaintiff violently to the floor, rendering him unconscious for a long time and injuring, bruising and wounding him in the head, neck and spine, and partially fracturing and compressing the vertebra in plaintiff's spine; * * *" and plaintiff alleges that his said injuries are permanent.
Damages were stated in the sum of thirty thousand dollars. *Page 838 
The second count of the declaration need not be commented on.
Trial was had upon pleas of not guilty and a denial that the man who fell upon the plaintiff was the agent and servant of the defendant at the time and place mentioned. Verdict and judgment for $1500.00 damages were rendered, and defendant took writ of error.
It appears that the defendant, Fred D. Breit, owned and operated an entertainment room or hall; that Jesse Stool, who fell from the ceiling of the room upon the plaintiff, Ray T. Haas, was the manager of the orchestra employed by the defendant; that James A. Hickey was the manager of the place; that George Dantzler was acting as entertainment manager; that the ceiling of the room or hall was of wallboard material under the joists not sufficient to support the weight of a man; that planks were laid upon the joists on which to walk in the attic, making narrow places to walk on above the wallboard ceiling under the joists; that apparatus connected with the loud-speaking instruments used for the entertainments needed adjustment and it had to be done in the attic. Dantzler testified that Stool told him of the needed adjustment of the loud speakers, and as he was busy, he told Stool to fix it himself. Stool testified that Hickey, the manager, told him to make the adjustment. There was testimony to the contrary. Stool went in the attic and fell through the thin wallboard ceiling and injured Haas standing in the room on a business mission.
It was the duty of the defendant to maintain his place of entertainment in a safe condition for all persons lawfully therein. The ceiling was not safe when persons had to go in the attic in connection with the apparatus used in entertainments in the room below.
The evidence justified a finding by the jury that Stool *Page 839 
was directed or authorized as a servant of the defendant to go to the attic to adjust the loud speakers, and that Stool, while acting within the scope of his authority, did not remain on the narrow plank walk but put his weight upon, and fell through, the insecure ceiling and injured Haas, because Stool did not exercise reasonable care to avoid placing his weight on the wallboard ceiling above the room where Haas was standing.
The defendant was allowed to adduce evidence as to whether Stool was acting within the scope of his employment, so the order sustaining a demurrer to the fourth plea on that subject need not be discussed.
There was no error in refusing a directed verdict for the defendant or in denying a new trial. No material error has been shown.
ELLIS, C.J., and WHITFIELD and DAVIS, J.J., concur.